Citation Nr: 1424681	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  09-18 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for esophagitis.

2.  Entitlement to a rating in excess of 30 percent for irritable bowel disease (IBD) with gastroesophageal reflux disease (GERD). 

3.  Entitlement to a compensable rating for migraine headaches.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued a 30 percent rating for inflammatory bowel disease (IBD) with gastroesophageal reflux disease (GERD), as well as a November 2009 rating decision that denied service connection for esophagitis, and continued a noncompensable rating for migraines.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In the Veteran's July 2010 VA Form 9, the Veteran indicated that she was unemployed and could not work as a medical massage therapist due to her diarrhea, migraines, and other conditions of the digestive system.  In light of the Court's holding in Rice, the Board has considered a TDIU claim as part of the Veteran's pending increased rating claims and has accordingly listed the raised TDIU claim as an issue. 

The Board notes that, in addition to the paper claims file, it has reviewed the Veteran's electronic claims file.

The issues of an increased rating for migraines and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the appeal period, the Veteran has not had a diagnosis of esophagitis, and all esophageal symptoms (such as difficulty swallowing) have been related to the already service-connected disability of inflammatory bowel disease with GERD.

2.  Throughout the appeal, the Veteran's inflammatory bowel disease with GERD is productive of complaints of crampy abdominal pain and bloating, diarrhea, and constipation, as well as difficulty swallowing and regurgitation; objectively, the evidence shows moderately severe diarrhea relieved by medication, and episodic reflux, with no signs of malnutrition, health only fair during remissions, anemia, general debility, or serious complication such as liver abscess. 


CONCLUSIONS OF LAW

1.  Esophagitis was not incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for a rating in excess of 30 percent for IBD with GERD have not been met at any point during the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 4.20, 4.21, 4.27, 4.113, 4.114, Diagnostic Code 7399-7323 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondences dated in March 2009 and August 2009, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2013).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The March 2009 and August 2009 letters also informed the Veteran that in order to establish higher ratings, the evidence would need to show that her disabilities had increased in severity.  She was informed of the type of evidence that could be submitted to support her claims.  The letters also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Although the notices were delivered after the initial denial of the claims, the AOJ subsequently readjudicated the claims based on all the evidence in the April 2009 statement of the case (SOC), and the September 2010 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Thus, the Veteran was not precluded from participating effectively in the processing of her claim and the late notice did not affect the essential fairness of the decision. 

VA has done everything reasonably possible to assist the Veteran with respect to her claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  

Regarding the Veteran's claim for service connection for esophagitis, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  As there is no evidence of current esophagitis, as shown by private treatment records, including a September 2009 endoscopy, McLendon element (1) is not met, and VA has no duty to provide a medical examination.  To the extent that the Veteran claims signs or symptoms of esophagitis, the Board notes that these symptoms as she describes them (difficulty swallowing), have been attributed to the service-connected disability of IBD with GERD.  Therefore, no examination is necessary. 

The Veteran has been medically evaluated in conjunction with her claim for an increased rating for IBD with GERD.  The VA examination reports reflect that the examiners reviewed the Veteran's past medical history and the Veteran's current medication regimen, and conducted a physical examination.  The examiners also recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the severity of the Veteran's disability.  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Barr, 21 Vet. App. at 312.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).   In March 2012, the Board remanded the Veteran's claim in order to reschedule the Veteran's hearing, and there was compliance with the remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  A February 2013 appellate post-remand brief noted that the Veteran had withdrawn her request for a hearing in front of a Veteran's Law Judge due to health issues.  Therefore, the duties to notify and assist have been met.

Service Connection for Esophagitis

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2013). 
In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Since the Veteran's original claim was filed in February 2009, the Veteran underwent an endoscopy at Trinity Mother Frances Hospital in September 2009.  The Veteran complained of trouble swallowing liquids and solids and abdominal swelling and bloating.  The examiner noted that the esophagus was normal.  There was localized mild inflammation characterized by erythema found in the gastric antrum; however, the report indicated that there was no obvious stricture, mass, or esophagitis in the esophagus shown.  At no point was a diagnosis of esophagitis rendered; in fact, an esophagitis diagnosis was specifically ruled out.  

The Veteran also submitted a lay statement in June 2009 that while in service she was shown an incorrect x-ray and told that her esophagus was turned upside down, a fatal condition, which she was later told was mistake.  

The Board acknowledges that the Veteran has prior diagnoses of esophagitis in the claims folder, including a June 2004 diagnosis from Eastern Texas Medical Center and a December 1984 diagnosis, and that she underwent dilation treatments; however these all resolved prior to the pendency of the Veteran's claim, and there is no current diagnosis of record for the appeal period.  

The Board has considered that the Veteran sought medical attention during the appeal period for difficulty swallowing; however, the treatment records show that no diagnosis of esophagitis was warranted, and that the symptoms were attributable to her GERD. 

The Board has considered the Veteran's contentions that she has esophagitis, and acknowledges the Veteran's statements that she was subjected to an incorrect and traumatizing misdiagnosis during service.  Certainly, the Veteran can attest to factual matters of which she had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran, as a lay person has not been shown to be competent to offer opinions on complex medical questions, such as whether she has current diagnosis of a disability related to her service over thirty years ago.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  While the Veteran is competent to report what comes to her through her senses, she does not have medical expertise of the internal digestive system.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Thus, the Board finds that while the Veteran is competent to report experiencing symptoms, such as difficulty swallowing, she is not competent to provide a diagnosis for these symptoms.  As such, the Veteran's lay assertions are outweighed by the medical evidence of record.

The Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit-of-the-doubt rule does not apply.  The Veteran's claim of entitlement to service connection for esophagitis must be denied.  See 38 U.S.C.A §5107 (West 2002).

Increased Rating for Inflammatory Bowel Disease with Gastroesophegeal Reflux Disease

The Veteran essentially contends that her IBD with GERD is more disabling than contemplated by her 30 percent disability rating and that she should receive further benefits for her "digestive system condition."  

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2013).

In general, all disabilities, including those arising from a single disease entity, are rated separately; however, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2013).  The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he or she should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board notes that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. §§ 4.14 and 4.113 (2013). 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2013). 

The Veteran's IBD with GERD is evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7399-7323.  See 38 C.F.R. § 4.27 (requiring that unlisted disabilities requiring rated by analogy will be coded as the first two numbers of the most closely related body part and "99;" the second diagnostic code is the residual condition on the basis for which the rating is determined); see also 38 C.F.R. § 4.20.  This is the most appropriate Code as IBD is not a listed condition, and is most appropriately rated by analogy to ulcerative colitis.  38 C.F.R. §§ 4.20, 4.21 (2013). 

By way of history, service connection was established for IBD with GERD in February 2002.  In July 2006, the Veteran raised a claim of increased rating for the disability, and in August 2007, the RO continued the 30 percent rating.  Reexaminations will be requested whenever VA determines there is a need to verify either the continued existence or the current severity of a disability, pursuant to 38 C.F.R. § 3.327.  In June 2008, the Veteran was scheduled for such a routine future examination.  She failed to report, through no fault of her own, and the examination was rescheduled for September 2008.  As a result of that examination, the RO determined that the 30 percent rating remained the most appropriate, and sent the Veteran a rating decision explaining the rating.  The Veteran filed a timely appeal with that decision.  

The Veteran is currently assigned a 30 percent evaluation under the criteria of Diagnostic Code 7323, pertaining to ulcerative colitis.  A 30 percent evaluation requires moderately severe ulcerative colitis with frequent exacerbations.  A 60 percent evaluation is warranted for severe ulcerative colitis with numerous attacks a year and malnutrition and health only fair during remissions.  A 100 percent evaluation is warranted for pronounced ulcerative colitis resulting in marked malnutrition, anemia, and general debility or with serious complication as liver abscess.  38 C.F.R. § 4.114, Diagnostic Code 7323 (2013). 
During the September 2008 VA examination, the Veteran reported not having any nausea, vomiting, or constipation.  She reported diarrhea occurring two to three times a week and taking keopactate frequently.  She stated that the severity of her diarrhea "completely wipes me out and puts me to bed" for a duration of one and half days.  She also described how her irritable bowel problems were worse "if stress level is high" and that she was dealing with her husband's diagnosis of prostate cancer.  She stated her intestinal problems "definitely interfere" with occupational functioning and activities of daily living as she had to go to bed and rest when she got an abdominal pain attack.  She stated she had "colitis pain" that required medication and occurred about once every six months, with episodes in November 2007 and February 2008.  She was also taking Protonix for her GERD but was still having some episodic reflux 3-4 times per month.  

The September 2008 examiner noted on physical examination that the Veteran's abdomen was soft, non-tender, non-distended and bowel sounds were active and felt to be normal.  This examiner also noted that review of the records did not show any evidence of inflammatory bowel disease, as the only positive biopsy from a previous colonoscopy showed only minimal chronic inflammation representing minimal nonspecific chronic colitis, which could have been within normal limits for the patient.  There were no other positive biopsies.  The examiner also noted her last upper GI endoscopy showed no inflammation or ulceration, but did note that dilations had been performed in the past.  

In September 2009, the Veteran was seen for a VA examination to assess the current condition of her GERD and her IBD.  Regarding GERD, the Veteran reported that she had difficulty swallowing liquids and solids daily and that this difficulty was severe.  She reported a severe burning sensation in her stomach weekly, severe "crampy" pain in her abdomen; and weekly deep pain in her breastbone.  She also reported severe occasional pain in her arm.  She reported she did not vomit blood or have black tarry feces.  She also reported regurgitation of liquid and weekly nausea with or without vomiting.  She did not report a history of esophageal trauma.  

The examiner observed that the Veteran's general state of health was "good" and she displayed signs of moderate obesity.  There were no signs of anemia and no signs of obstruction or spasming of the esophagus.  He diagnosed her with GERD and reported that the effect of the condition on the Veteran's usual occupation and daily activates was minimal.  

Regarding IBD, the Veteran reported symptoms of nausea and vomiting, as well as severe, intermittent diarrhea lasting 3-7 days, weekly.  She took Bentyl and Flagyl as needed for the diarrhea.  She also reported frequent abdominal pain across the entire abdomen and frequent abdominal cramps lasting hours across the entire abdomen.  

The examiner observed no evidence of malnutrition or any other evidence of debility.  No evidence of abdominal pain was noted on exam.  There was also no evidence of fistulas, ostomy, or anemia.  The examiner stated that the effect of the condition on the claim's usual occupational and daily activities was mild.  

As reported above, the Veteran was seen for an endoscopy at Trinity Mother Frances in September 2009 after complaining of abdominal swelling and bloating and difficulty swallowing.  There was local mild inflammation found in the gastric antrum.  

After reviewing the evidence of record for the time period under consideration, the Board finds that the Veteran's disability picture, most closely approximates the criteria for a 30 percent evaluation, but no more, under Diagnostic Code 7323.  The Board concludes that, during this time period, the Veteran's IBD with GERD and associated symptoms were at most moderately severe with frequent exacerbations.  As noted above, even with daily medications for management of symptoms, the Veteran experienced diarrhea that would take about a day and half to resolve, and described abdominal pain and cramping, affecting her daily living.  This rating takes into account the Veteran's frequent, weekly diarrhea alleviated with medication and bed rest, as well as abdominal pain, bloating, and difficulty swallowing.   

The Board has considered whether an even higher evaluation is warranted during this period; however, the evidence of record does not approximate the criteria for a higher evaluation under any applicable Diagnostic Code, even though the Veteran reports her symptoms as "severe."  Specifically, as to the criteria for a 60 percent or higher evaluation under Diagnostic Code 7323, there is no evidence of malnutrition (marked or otherwise), health only fair during remissions, anemia, general debility, or serious complication as liver abscess reported from any of the VA examinations, private treatment records, or VA medical center (VAMC) visits.  Rather, these symptoms and manifestations were ruled out.

The Board has also considered the Veteran's service-connected gastrointestinal disability under all other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, Diagnostic Codes 7203 to 7205 are not for application because the Veteran has never been diagnosed with stricture, spasm, or diverticulum of the esophagus during the appeal period.  Likewise, the Veteran has not been diagnosed with a duodenal, marginal, inguinal, ventral, or femoral ulcer; therefore, Diagnostic Codes 7204 to 7306 and 7338 to 7340 are not for application.  

Given that the Veteran's complaints include diarrhea, constipation, and abdominal distress, and the April 2007 clinician's diagnosis of irritable bowel syndrome as opposed to IBD, the Board has considered whether it is more appropriate to rate the veteran's disability symptoms under Diagnostic Code 7319.  However, the Veteran is already evaluated as 30 percent disabled under Diagnostic Code 7323, and, as noted, ratings under Diagnostic Codes 7301 to 7329 will not be combined with each other.  A single rating will be assigned under the Diagnostic Code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2013).  Thus, assigning separate disability ratings under these codes is precluded.

Similarly, even if the Board were to assign the rating instead based on the Veteran's GERD symptoms, by analogy to the rating code for a hiatal hernia, the Veteran's disability does not warrant a rating in excess of 30 percent, nor do her symptoms rise to the level that would require elevation to the next higher rating.  See Diagnostic Code 7346 (2013).  While the Veteran displays pain, some intermittent difficulty swallowing, and occasional vomiting, she does not display material weight loss and hematemesis (vomiting of blood) or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  In fact, the September 2009 examiner noted that the impact of the Veteran's GERD was "minimal."  Based on these facts, a rating under this code would not exceed the currently assigned 30 percent rating.  Furthermore, the symptoms are not of such severity so as to warrant elevation to the higher rating pursuant to 38 C.F.R. § 4.114.

The Board has not overlooked the Veteran's statements with regard to the severity of her disability.  The Veteran is competent to report on factual matters of which she had firsthand knowledge, e.g., experiencing diarrhea, pain, and stomach cramps, and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Much of the lay evidence in this case was provided during the Veteran's VA examinations and at clinical visits.  Furthermore, the VA examiner who conducted the recent VA examination considered the Veteran's reported symptoms before concluding that the disability had a mild impact on daily functioning, and that the Veteran did not have malnutrition, one of the objective findings necessary for a 60 percent rating.  Having considered the Veteran's reports along with findings from the Veteran's most recent VA examination, the Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions suggesting no more than moderate severity provided by the VA examination report have been accorded greater probative weight than the Veteran's assertion that a higher rating is warranted.  

In reaching this determination, the Board has considered whether, under Hart a higher rating might be warranted for any period of time during the pendency of this appeal.  See Hart, supra.  But there is no evidence that the Veteran's IBD with GERD warranted an evaluation in excess of the 30 percent evaluation at any time during the appeal period as there was a never a finding that the Veteran's suffered from malnutrition and health that was only fair during remissions.  
Additionally, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for an increased evaluation, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration of IBD with GERD

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013). 

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected IBD with GERD is contemplated and reasonably described by the rating criteria under Diagnostic Code 7323.  See 38 C.F.R. § 4.114 (2013).  In this regard, the Veteran's IBD with GERD has specifically been manifested by moderately severe symptoms of diarrhea, abdominal pain and cramping, with frequent exacerbations.  As shown above, this type of disability picture is specifically addressed in the rating criteria set forth in Diagnostic Code 7323.  See id.  Regarding the GERD symptoms, the Veteran has presented with dysphagia (difficulty swallowing), regurgitation, and reflux intermittently.  These symptoms are also specifically contemplated by the rating schedule in Diagnostic Code 7346.  As explained above, however, separate ratings under both of these codes are specifically disallowed by regulation.  VA is to rate based on the predominant symptoms.  Here, the record shows that the IBD symptoms are more predominant than the GERD symptoms.  

In sum, the Board finds that a comparison of the Veteran's IBD with GERD with the schedular criteria for both disabilities does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  


ORDER

Service connection for esophagitis is denied.

A rating in excess of 30 percent for inflammatory bowel disease with GERD is denied.  


REMAND

In the Veteran's July 2010 VA Form 9, the Veteran indicated that she was unemployed and could not work as a medical massage therapist due to her diarrhea (a symptom of her service-connected IBD), migraines, and other conditions of the digestive system.  As an initial matter, the Board notes that it has determined herein that a claim for a TDIU is part of the pending increased rating claim, and the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  See also Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, on remand, she should be sent an appropriate notification letter. 

The Board also finds that the April 2009 VA examination report for the Veteran's service-connected migraines is inadequate as the examiner stated that not all abnormalities had been addressed by the examination, but did not make clear what these abnormalities were.  The report also indicated that the Veteran had headaches that lasted for up to 31 days in duration, which appears to be an error.  Therefore, on remand, another opinion as to the current severity of her migraines must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice as to how to substantiate a claim for increase based on TDIU pursuant to 38 C.F.R. § 3.159 and request that she complete a TDIU claim form.  Then conduct any development deemed appropriate based on the completed claim form.

2.  Schedule the Veteran for an appropriate VA examination to determine the current extent and severity of her service-connected migraines, including the correct duration of the episodes.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims folder in conjunction with the examination, giving particular attention to her lay assertions and the pertinent medical evidence.  The examiner is asked to detail the frequency and severity of the Veteran's migraines, in particular the frequency of any prostrating attacks. 

The claims folder, to include a copy of this remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should 
fully articulate a sound reasoning for all conclusions made.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

3.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


